303 S.E.2d 411 (1983)
In the Matter of Martha G. MILLER
v.
GUILFORD COUNTY SCHOOLS and Employment Security Commission of North Carolina.
No. 8218SC864.
Court of Appeals of North Carolina.
June 21, 1983.
*412 Smith, Moore, Smith, Schell & Hunter by Richard W. Ellis, Greensboro, for plaintiff-appellee.
Douglas, Ravenel, Hardy, Crihfield & Bullock by John W. Hardy, Greensboro, for defendant-appellant, Guilford County Bd. of Educ.
V. Henry Gransee, Jr., Raleigh, for defendant-appellant, Employment Sec. Com'n of N.C.
HEDRICK, Judge.
The question presented by this appeal is whether it is misconduct connected with work for an employee to refuse to assume an additional, permanent work assignment because she did not agree with her supervisor's decision that she had time to perform the additional task. The Employment Security Law of North Carolina, in part, provides: "An individual shall be disqualified for benefits ... if it is determined by the Commission that such individual is, at the time such claim is filed, unemployed because he was discharged for misconduct connected with his work." N.C.Gen.Stat. Sec. 96-14(2).
"Misconduct," in the context of this statute, has been defined as "conduct which shows a wanton or wilful disregard for the employer's interest, a deliberate violation of the employer's rules, or a wrongful intent." Intercraft Industries Corp. v. Morrison, 305 N.C. 373, 375, 289 S.E.2d 357, 359 (1982) (citations omitted). Although ordinarily a claimant is presumed to be entitled to benefits under the Unemployment Compensation Act, this is a rebuttable presumption with the burden on the employer to show circumstances which disqualify the claimant. Id. at 376, 289 S.E.2d at 359. In considering an appeal from a decision of the *413 Employment Security Commission, the reviewing court must "(1) determine whether there was evidence before the Commission to support its findings of fact and (2) decide whether the facts found sustain the Commission's conclusions of law and its resulting decision." Id., (citation omitted). The findings of fact in the present case were not challenged, thus they are conclusive. In re Hagan v. Peden Steel Co., 57 N.C.App. 363, 364, 291 S.E.2d 308, 309 (1982).
While the evidence discloses the employer had the right to discharge the claimant for her refusal, in our opinion the claimant was not discharged for misconduct within the meaning of the statute so as to disqualify her for unemployment benefits. Claimant was employed as a graphic artist and had the right to refuse to assume additional job responsibilities if she wished, but the employer had the right to discharge her if she so refused. The issue here is not whether the employer had the right to assign this duty to claimant, or whether claimant had the right to refuse to do the task, but is whether claimant's behavior rises to the level of misconduct within the statute. It does not follow from the right to discharge an employee for his or her refusal to assume additional job responsibilities that the employee by refusing was wilfully or wantonly disregarding the employer's interest. To extend the definition of misconduct in such an expansive fashion, as appellants would have it, would be to abandon questions of wrongful intent, willfulness, wantonness, or deliberate misbehavior. In our opinion, the employer failed to carry its burden of showing circumstances which disclose that the employee was discharged for misconduct within the meaning of the statute. The findings do not support the Commission's conclusions of law, thus the court was correct in reversing the order of the Commission. The judgment of the Superior Court will be affirmed and the proceeding will be remanded to that court for the entry of an order remanding the cause to the Employment Security Commission for the entry of an appropriate order consistent with this opinion.
Affirmed.
WELLS and PHILLIPS, JJ., concur.